Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter Malen on 4/15/2022.

The application has been amended as follows: 

Claim 14
Amend line 36 from “to distinguish between good products first-order bad products and second-order” to – to distinguish between good products, first-order bad products, and second-order – 
	

	Claim 22
Amend lines 2-3 from “air discharge unit comprises a control valve operable to adjust an intensity of at least one burst of compressed air.” to – air discharge unit comprises a control valve operable to adjust an intensity of the at least one burst of compressed air. —

	Claim 25
Amend lines 3-4 from “the property data of the product stream, and to distinguish between good products first-order bad products and second-order bad products based on the colors of the products.” to – the property data of the product stream, and to distinguish between good products, first-order bad products, and second-order bad products based on the colors of the products. –


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a device for discharging bad products from a product stream.  The closest prior art does not disclose or make obvious that the computer unit infers the material of the products from a spectral composition, the volume of the products from the outline or shape of the products, and the mass of the products from the material and volume of the products in conjunction with the other structures in claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653